   Case 18-73839-FJS                        Doc 7        Filed 11/04/18 Entered 11/04/18 23:22:39                                   Desc Imaged
                                                       Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Cherie Harrison Savage                                                 Social Security number or ITIN     xxx−xx−5929

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 10/31/18
Case number:          18−73839−FJS

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Cherie Harrison Savage

2. All other names used in the
   last 8 years
                                               5265 Norvella Ave
3. Address                                     Norfolk, VA 23513
                                               Carolyn Anne Bedi                                            Contact phone 757−222−5842
4. Debtor's  attorney
   Name and address
                                               Bedi Legal, P.C.
                                               501 Independence Pkwy., Suite 102
                                                                                                            Email: Carolyn@bedilegal.com

                                               Chesapeake, VA 23320

5. Bankruptcy trustee                          R. Clinton Stackhouse Jr.                                    Contact phone (757) 333−4000
      Name and address                         Chapter 12/13 Trustee
                                               7021 Harbour View Boulevard                                  Email: bcourt@rcsch13.com
                                               Suite 101
                                               Suffolk, VA 23435




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
   Case 18-73839-FJS                        Doc 7        Filed 11/04/18 Entered 11/04/18 23:22:39                                          Desc Imaged
                                                       Certificate of Notice Page 2 of 4
Debtor Cherie Harrison Savage                                                                                                         Case number 18−73839−FJS

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              600 Granby St., Room 400                                            Clerk of the Bankruptcy Court:
    filed at this address. You may             Norfolk, VA 23510                                                   William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00 PM                       Date: November 1, 2018
    www.pacer.gov.                             ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 757−222−7500
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      December 3, 2018 at 10:00 AM                                       Location:
    Debtors must attend the meeting to                                                                          Office of the U.S. Trustee, 200 Granby Street,
    be questioned under oath. In a joint                                                                        Room 120, Norfolk, VA 23510
                                             The meeting may be continued or adjourned to a later
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: February 1, 2019
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: January 9, 2019
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: April 29, 2019
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
   Case 18-73839-FJS                        Doc 7        Filed 11/04/18 Entered 11/04/18 23:22:39                                         Desc Imaged
                                                       Certificate of Notice Page 3 of 4
Debtor Cherie Harrison Savage                                                                                                        Case number 18−73839−FJS

9. Filing of Chapter 13 Plan                  Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                    Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                              for the confirmation hearing. A confirmation hearing will be held even if no objections have been filed.
   Hearing on Confirmation                    Timely filed objections will be heard at the confirmation hearing scheduled to be held:

                                              January 15, 2019 at 10:30 AM,

                                              Location: Judge Santoro − Courtroom 2, U. S. Bankruptcy Court, 4th Floor, 600 Granby Street, Norfolk,
                                              VA 23510
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                              the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, or to attend meeting of
    Warning                                   creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at the meeting give notice of
                                              intention to abandon property burdensome or of inconsequential value or intent to sell nonexempt property that
                                              has an aggregate gross value less than $2,500. Objections thereto must be filed pursuant to Local Bankruptcy
                                              Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized non−debtor's credit card;
                                              cash is NOT accepted at Newport News location.
                                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in the exact amount
                                              due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                     page 3
        Case 18-73839-FJS              Doc 7      Filed 11/04/18 Entered 11/04/18 23:22:39                          Desc Imaged
                                                Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-73839-FJS
Cherie Harrison Savage                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-8                  User: mitchella                    Page 1 of 1                          Date Rcvd: Nov 02, 2018
                                      Form ID: 309I                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 04, 2018.
db             +Cherie Harrison Savage,    5265 Norvella Ave,   Norfolk, VA 23513-1542
tr             +R. Clinton Stackhouse, Jr.,    Chapter 12/13 Trustee,    7021 Harbour View Boulevard,   Suite 101,
                 Suffolk, VA 23435-2869
14590600       +Best Buy/ CBNA,   PO Box 6497,    Sioux Falls, SD 57117-6497
14590604        City of Norfolk,   PO Box 3215,    Norfolk, VA 23514-3215
14590606       +Grand Brands dba Grand Furnitu,    1305 Baker Road,    Virginia Beach, VA 23455-3317
14590608        Jefferson Sessions, Atty Gen.,    US Dept. of Justice,    950 Pennsylvania Ave., NW,
                 Washington, DC 20530-0001
14590610       +Mohela/Dept of Education,    633 Sprint Drive,   Chesterfield, MO 63005-1243
14590614        TD Bank USA/Target Credit,    TD Bank USA/Target Credit,    Minneapolis, MN 55440-0000
14590615       +Tiki Series III Trust,    7114 E Stetson Dr.,   Suite 250,    Scottsdale, AZ 85251-3264
14590616        US Attorney’s Office,   101 W Main Street, Ste 8000,     Norfolk, VA 23510-1671

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Carolyn@bedilegal.com Nov 03 2018 02:37:18        Carolyn Anne Bedi,
                 Bedi Legal, P.C.,    501 Independence Pkwy., Suite 102,     Chesapeake, VA 23320
14590601       +EDI: TSYS2.COM Nov 03 2018 06:23:00       Bloomingdales/DSNB,    PO Box 8218,
                 Mason, OH 45040-8218
14590602       +EDI: CAPITALONE.COM Nov 03 2018 06:23:00       Capital One,    P.O. BOX 30281,
                 Salt Lake City, UT 84130-0281
14590603       +E-mail/Text: khorner@checkintocash.com Nov 03 2018 02:38:28        Check into Cash,
                 201 Keith Street,    Suite 80,   Cleveland, TN 37311-5867
14590605       +EDI: AMINFOFP.COM Nov 03 2018 06:23:00       First Premier Bank,    601 South Minnesota Ave.,
                 Sioux Falls, SD 57104-4868
14590607        EDI: IRS.COM Nov 03 2018 06:23:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
14590609       +EDI: CBSKOHLS.COM Nov 03 2018 06:23:00       Kohls / Capone,    PO Box 3115,
                 Milwaukee, WI 53201-3115
14590611       +E-mail/Text: netcreditbnc@enova.com Nov 03 2018 02:38:28        Net Credit,
                 200 West Jackson Blvd.,,    Ste. 1400,    Chicago, IL 60606-6929
14590612       +E-mail/Text: bnc@nordstrom.com Nov 03 2018 02:37:28       Nordstrom/TD Bank USA,
                 13531 E Caley Ave,    Englewood, CO 80111-6504
14590613        EDI: CBS7AVE Nov 03 2018 06:23:00       Seventh Avenue,   1112 7th Ave,     Monroe, WI 53566-1364
14590617        E-mail/Text: bkr@taxva.com Nov 03 2018 02:38:15       VA Department of Taxation,     PO Box 2369,
                 Richmond, VA 23218-2369
                                                                                                TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 04, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 1, 2018 at the address(es) listed below:
              Carolyn Anne Bedi   on behalf of Debtor Cherie Harrison Savage Carolyn@bedilegal.com
              John P. Fitzgerald, III    ustpregion04.no.ecf@usdoj.gov
              R. Clinton Stackhouse, Jr.    bcourt@rcsch13.com
                                                                                            TOTAL: 3
